Citation Nr: 1829417	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral hands claimed as secondary to bilateral pes planus with plantar fasciitis, including due to falls allegedly caused by bilateral pes planus with plantar fasciitis.

2.  Entitlement to service connection for bilateral patellofemoral syndrome claimed as secondary to bilateral pes planus with plantar fasciitis, including due to falls allegedly caused by bilateral pes planus with plantar fasciitis.

3.  Entitlement to service connection for fibromyalgia, claimed as secondary to bilateral pes planus with plantar fasciitis, including due to falls allegedly caused by bilateral pes planus with plantar fasciitis.

4. Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis.

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In September 2016, the Board disposed of other issues on appeal and remanded the enumerated service connection, increased rating and TDIU issues to the RO for further development.  Such has been completed and this matter is returned to the Board for further consideration.  While the matter was pending on appeal, the RO granted a 30 percent rating for his bilateral foot disorder, effective the date of her increased rating claim.  The Veteran has not withdrawn this issue and it remains on appeal.  

The issues of entitlement to and increased rating for a bilateral foot disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a disability of the bilateral hands was caused by any incident in service or has been caused or aggravated by her service connected pes planus with plantar fasciitis.

2.  The preponderance of the evidence is against a finding that a disability of bilateral patellofemoral syndrome was caused by any incident in service or has been caused or aggravated by her service connected pes planus with plantar fasciitis.

3.  The preponderance of the evidence is against a finding that a disability of fibromyalgia was caused by any incident in service or has been caused or aggravated by her service connected pes planus with plantar fasciitis.


CONCLUSIONS OF LAW

The criteria for an award of service connection for a disability of the bilateral hands, including on a secondary basis, have not been met. 38 U.S.C. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

The criteria for an award of service connection for a disability of bilateral patellofemoral syndrome including on a secondary basis, have not been met. 38 U.S.C. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

The criteria for an award of service connection for fibromyalgia, including on a secondary basis, have not been met. 38 U.S.C. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  
See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

I. Service Connection-Law s and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §§ 3.303 (d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, to include cardiovascular disorders, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection solely on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Crucial to the award of service connection is the existence of a current disability. Without it, service connection cannot be granted. See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App 319, 321 (2007).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record. If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 43; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Factual Background for Service Connection Claims

The Veteran contends that service connection is warranted for disorders of the bilateral hands, bilateral knees and fibromyalgia as secondary to her service-connected bilateral pes planus.  She has repeatedly alleged in her June 2011 claim, March 2013 notice of disagreement (NOD) (for hands), October 2013 NOD (for knees and fibromyalgia) and July 2014 substantive appeal, that she sustained injuries to both hands, both knees and developed fibromyalgia as a result of her service connected foot disorder causing her toes to curl under, resulting in a fall down stairs.  Alternately, in her October 2013 NOD she has alleged that the service connected foot disorders have had an aggravating impact on her musculoskeletal system, including her knee joints and fibromyalgia.  She neither alleges, nor do the service treatment records show any evidence of hand, knee or fibromyalgia problems in service.  

Because the Veteran has alleged that all claimed disorders are secondary to her service connected pes planus, and because there is some intertwining of the knee and hand disorders with the claimed fibromyalgia disorder, the Board shall first address the factual background of the claimed disorders together.

Records from 2011 to 2012 showed that the Veteran was seen on February 24, 2011 to establish care for complaints of bilateral knee pain, worse on the left.  She reported that it had popped out a month earlier with increased pain; she also had painful bilateral feet.  She was assessed with bilateral knee pain with X-ray and referral to orthopedics and referral to podiatry.  A few days later, on February 26, 2011, she was seen for injuries following a fall down her steps when her knee gave out.  She indicated that during this fall, she hurt her neck, mid back and scapula.  X-rays were deemed unnecessary and the history of her knee giving out was found puzzling and would be deferred to orthopedics.  Later on March 8, 2011 she was again seen at the ER with pain in her left knee, left ankle and hands with a history of falling more frequently over the past several months.  She felt unsteady and bruised easily.  Examination noted multiple bruises of different ages around the left knee and shin and abrasions and excoriations over the knuckles of both hands and arms.  Her prior foot pain and balance problems were ongoing.  

Later in March 2011, the Veteran had bilateral shocking-type pain in her hands, along with numbness and swelling the past 10-11 days.  She was diagnosed with bilateral hand pain with neck pain.  A late March 2011 orthopedic consult noted the Veteran to be on crutches and left knee immobilizer with left knee X-rays unremarkable.  Examination didn't show laxity or subluxation.  She had focal pain with mild patellofemoral joint (PFJ) crepitation without symptoms of inflammation, infection or effusion.  McMurrays and Lachman's tests were negative.  The patellar tendon was a little tender when compressed with positive Clarkes sign.  Active motion was 0-140 degrees.  The assessment was normal left knee joint examination with functional patellar tendonitis.  Other records dated in March 2011 include a podiatry record, which noted pain and unreleasable plantar flexion of her toes in the past few months, which made her unable to walk a few days.  There was also a history of getting disoriented and falling down stairs.  She wondered if her instability was related to leg cramps and heel pain, which began prior to her fall.  See 199 pg. CAPRI at pg. 147-152, 169-174, 181. 

In June 2011, an orthopedic consult noted left knee pain after a fall down stairs, with normal X-rays and a diagnosis of left knee patellofemoral (PF) strain.  Also in June 2011 her bilateral hands had numbness and weakness for 2 months with a history of falling down stairs in March 2011.  Two weeks after the fall her right hand went numb, then her left hand went numb a few weeks later.  EMG findings from June 2011 were noted to show mild right carpal tunnel syndrome (CTS) but not on the left.  Records dated in July and August 2011 noted issues with pain and tingling in her hands and left knee pain since she fell in March.  An August 2011 record also indicated she fell 3 more times due to her foot curling and persisted with pain in her left knee.  Neurosurgery records from October 2011 showed a history of having fallen down the stairs in February 2011 caused by her toes curling involuntarily causing her to lose balance.  Examination disclosed full 5/5 muscle strength and reflexes were normal 2+ except patellars were 3+ bilaterally.  She had decreased proprioception ability to tell her toes were pointed up or down bilaterally.  The assessment was low back pain with several complaints of weakness, numbness, tingling, double vision, inability with walking, frequent falls and involuntary toe curling.  Plans included consulting neurology.  Other records from October 2011 noted issues with pain in both hands, left knee and feet as well as chronic back pain since falling down stairs.  See 133 pg. CAPRI pg. 120-129; see also 199 pg. CAPRI at pg. 86-89, 111-115, 129.  

Neurology records from December 2011 and March 2012 disclosed complaints of diffuse pain and paresthesias in her knees and feet, as well as right wrist/hand pain and paresthesias, with a history of falling down a flight of stairs in February.  She reported that the fall happened after her left foot involuntarily plantar flexed with her toes curled underneath.  Since then, she had difficulty manipulating things with her hands.  A cervical MRI was noted to be unremarkable and cramping, spasming in her left leg and sometimes this occurred in her left foot where it plantar flexed with toes curling under.  This caused difficulty standing or walking and could happen at rest or ambulation, often when planting the foot.  Examination was significant for diffuse spinal tenderness and multiple tender points including over the knees and arms.  She had a positive carpal tunnel syndrome (CTS) sign bilaterally.  A June 2011 nerve conduction study (NCS) study was noted to show right CTS but no evidence on the left hand.  

The diagnosis was fluctuating numbness, parathesias, gait disturbance, cramping, spasms, usual complaints, fatigue and decreased dexterity of unclear etiology.  She had a longstanding history of pain that became constant after a fall in February that became more constant and severe after a fall in February reportedly caused by foot cramping or spasm.  Her pain and other symptoms were increased to a disabling level since her fall in the setting of significant stressors and longstanding depression/anxiety.  The examination showed relatively little in the way of solid objective deficits.  She reported left upper and lower extremity hyperesthesia and sharp episodic pain and foot cramping predominantly left sided.  There was a hint of impaired dexterity in the left hand and mild APB weakness on both sides though NSC only showed CTS on the right which indicates that CTS did not likely explain these symptoms.  The neurologist strongly doubted a neurological diagnosis for the various symptoms.  The diagnosis was diffuse pain syndrome, possible fibromyalgia and right CTS mild by NSC.  See 133 pg. CAPRI at pgs. 54-55, 59-62; see also 36 pg. "Unknown" at pages 2-6.

A March 2012 rheumatology consult noted diffuse pain syndrome with a reported fall in January 2011 due to her toes curling in the left foot.  Symptoms included pain all over, a burning sensation in her muscles, and burning in the bottom of the feet.  A June 2011 EMG was referenced, showing findings of mild right CTS but not in the left.  Her presentation was consistent with a non-inflammatory chronic pain syndrome such as fibromyalgia.  In May 2012 the Veteran complained of hurting all over with history of neurosurgery consult for low back pain and migraine without radicular symptoms.  The rheumatology findings of a non-inflammatory chronic pain syndrome such as fibromyalgia were noted.  Orthopedically, she had left knee pain after a fall diagnosed as left patellofemoral (PF) pain/strain.  Internal derangement could not be excluded.  The impression was myofascial pain syndrome.  Id at 63-71.  Other records from May 2012 included a pain management record which noted a history of diffuse non-inflammatory pain with contributing history of anxiety/depression with the pain beginning after her father's death in January 2011, followed by a fall downstairs in February 2011.  She endorsed a myriad of pain symptoms and following examination and review of MRIs she was assessed with myofascial pain syndrome and exhibited symptoms of fibromyalgia pain nociceptive in nature, fatigue, sleep cycle difficulty, depression and anxiety.  See "Unknown" at pgs. 1-2.  

Records from 2013 through 2015 showed continued treatment for her claimed complaints.  In September 2013 she reported continued numbness in her fingers especially on the right and of toes and fingers being numb constantly.  She also reported fibromyalgia pain, with fibromyalgia assessed.  An October 2013 clinic visit noted her to walk normally without assistance or device and to move all extremities without difficulty.  She was assessed with routine women's health exam and fibromyalgia.   A May 2014 record treating back pain noted continued complaints of her hands going numb.  See 312 pg. CAPRI at pg. 3, 55-56, 74.  In December 2015 the Veteran was seen for complaints of back pain with shooting pain down her right leg to her foot as well as knees feeling "funny" sometimes, "numb" and giving out.  She reported that suddenly it would feel as though her knees were not there and she would drop down to the floor.  Following examination, which included findings of normal neurological findings and muscle tone, bulk, strength normal in upper and lower extremities, she was assessed with back pain and knee pain. X-rays of the bilateral knees were normal in December 2015.  See 510 pg. CAPRI pg. 301-307.

Records from 2016 and 2017 show ongoing treatment for various musculoskeletal and neurological complaints including the hands, knees and fibromyalgia.  A January 2016 telephone record disclosed complaints of her knees giving out more and more. Consults were made for an EMG for all extremities, to pin point what might be causing the problem.  The medical provider asked her if she thought that medication (Norco) was causing some of the issues with legs giving out and she felt it wasn't the cause.  Primary care records from July 2016 showed complaints of numbness and tingling in her hands, feet and legs for years that were getting worse, but she had been unable to attend a scheduled EMG.  Examination of the extremities was unremarkable and plans for further EMG were made.  A February 2017 record followed up a diagnosed chronic pain syndrome with most of her pain is in her mid-back and left leg and foot.  

A February 2017 physical therapy note for back pain included a history of feet "folding in" was noted.  See 510 pg. CAPRI received 4/19/17 at pg. 35.  Regarding the hands, her September 2017 medical history did not note specific hand problems but noted a history of paresthesia and chronic pain syndrome.  Regarding the knees, her September 2017 medical history continuing to note a history of knee problems including pain in the joints of low leg and sprain of knee.  A March 2017 record described her knees as occasionally giving out, with a problem list noting a sprain of knee/leg NOS.  A June 2017 primary care record for chronic pain management of low back pain noted full range of motion musculoskeletally, bilateral equal hand grasps and equal foot pushes.  The impression was chronic pain syndrome and low back pain.  Regarding fibromyalgia, her September 2017 medical history continued to note a history of fibromyalgia and myofascial pain syndrome.  See 510 pg. CAPRI at pg. 35, 73, 213; 297 see also 112 pg. CAPRI at pg. 27, 77.  

Her history of VA examinations throughout the course of the appeal disclosed the following.  A November 2011 VA examination of the bilateral hands included physical examination and review of the record, with a diagnosis of mild right CTS and normal left hand examination.  She denied any other hand problems besides numbness with pins and needles with NCS showing right CTS only.  She sometimes had trouble holding a knife and fork.  Following examination, no remarkable findings were shown for the hands.  The examiner opined that the claimed hand disorder is less likely than not proximately due to or the result of her service connected disorder.  The examiner reasoned that there was no research or objective scientific evidence that clearly shows one joint directly causes other joint diseases and there was no rational causal relationship between the feet and hands without documented evidence that feet problems caused hand problems.  See 71 pg. VA examinations at pg. 40-53, 66-71.  

A November 2011 VA examination of the knees diagnosed patellofemoral (PF) syndrome bilaterally, with a history of falling in basic training due to trouble with her feet and arch.  She said her knee troubles her because her feet cause her to fall frequently.  She indicated it was hard to kneel.  Physical examination disclosed a range of motion from 0-130 degrees without painful motion or additional loss following repetitive use testing.  She was said to have put forth poor effort on range of motion movements.  Otherwise, all findings of the knees were normal and there was no X-ray evidence of arthritis.  She was noted to use a cane and over the counter knee wraps.  No etiology opinion was given.  See 71 pg. VA examinations at pg. 53-66.  An addendum dated in July 2012 gave an opinion that the claimed knee condition was less likely than not proximately due to or the result of the service connected pes planus.  The rationale was that there exists no research or objective scientific evidence that clearly shows one joint (foot or knee problems) directly causes other joint diseases and there is no rational direct objective research based causal relationship between feet and knee pains.  As for aggravation, the examiner could not determine a baseline level of severity of the claimed condition based on available medical evidence prior to aggravation or the earliest medical evidence following aggravation by a service connected condition.  See 52 pg. VAX pg. 6-7.  

An August 2012 VA examination for fibromyalgia confirmed a diagnosis of fibromyalgia from 2012.  The Veteran gave a history of falling down a flight of stairs because her feet locked up.  Findings, signs and symptoms included widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbance, headaches, depression and anxiety.  Symptoms were constant and nearly constant and often precipitated by the environment and emotional stress or over exertion.  Tender points were all bilateral.  Recent neurological examination supported a finding of myofascial syndrome/fibromyalgia.  The functional impact on work was that sedentary and laborious tasks were problematic and unsafe.  The examiner gave an opinion that the fibromyalgia was less likely than not proximately due to the service connected condition, reasoning that there was no objective evidence presently available in research to unquestionably determine the exact cause of the Veteran's fibromyalgia presentation.  The examiner did state that if the rater wanted to give the benefit of the doubt as least as likely as not to this claim no one would be able to argue against it.  No opinion on aggravation was given.  

The report of a February 2017 VA examination of the bilateral knees disclosed a history of pain in the knees after falling down wooden stairs in an old house 2011.  She states she was seen at the ER but no fractures.  There were no injuries, events or interventions for her knees in the past 5 years.  The VA examiner reviewed the history from prior VAXs in 11/08 and the X-rays of both knees from December 2015 that were radiographically normal.   Currently, she had bilateral knee pain twice a week for 6 hours.  Her feet bothered her significantly more than her knees, and it was her feet that restricted her standing and walking.  No instability or locking noted.  Physical examination disclosed her to walk with symmetrical gait.  She was able to walk on heels and toes, squat and get in and out of a chair  without any problems.  She could reach fingers 1" from her toes.  There was no deformity or tenderness; no effusion or inflammation and no instability of knees.  Her range of motion of both knees 0-140 degrees.  McMurrays test was negative.  A full exam followed an opinion.  The diagnosis was bilateral intermittent knee strain, mild.  No other knee diagnosis and no tissue pathology or residuals of trauma in her knees was identified.  The examiner gave an opinion that based on currently available information, it was less likely than not (less than 50% probability) that her currently diagnosed knee condition was incurred in or caused by the claimed in-service, injury, event, illness or her reported falling in 2011.

The report of a February 2017 VA examination for fibromyalgia included review of the evidence and examination of the Veteran.  She was noted to have fibromyalgia and other diagnosis of chronic complex pain syndrome, diagnosed in 2015.  She saw mental health for major depressive disorder with anxious distress, severe; agoraphobia and insomnia disorder.  She was examined for entitlement fibromyalgia claimed as secondary to her service connected pes planus.  Her chief complaints were pain, tingling, and a numb feeling in her feet.  Next in significance, she had pain, tingling and numb-like feeling in hands/fingers.  Third in significance she had pain in hips, buttocks and down legs and low energy/fatigue.  Forth in significance, she had low back pain.  Lastly she had: anxiety, depression and sleep problems.  Her background history included many years of a sleep disorder, mental health problems, occupational stressors and other issues.  

The medical records were reviewed including the December 2011 diagnosing diffuse pain syndrome possibly fibromyalgia with pre-existing anxiety/depression which may have triggered a maladaptive pain response and led to central hypersensitization.  Also noted were the diagnoses made in the March 2012 rheumatology consult diagnosis diffuse myalgias, most consistent with a non-inflammatory pain syndrome such as fibromyalgia.  Her primary care provider now diagnosed her with chronic pain syndrome, and she has not been diagnosed with fibromyalgia in the past several years.  The examiner also reviewed the findings from records and examination reports including the EMG findings suggesting a mild right CTS with the opinion that CTS was not believed to be causing her symptoms.  Additionally, the diagnosis of chronic pain syndrome made in February 2017 was noted, in addition to psychiatric diagnoses of major depressive disorder with anxious distress, agoraphobia and sleep-wake and insomnia disorders.  

On physical examination the Veteran walked with a symmetrical gait.  She was able to walk on heels and toes, squat and get in and out of a chair  without any problems.  She could reach fingers 1" from her toes.  She was tender on 6/18 fibromyalgia tender spots.  The diagnosis was chronic complex pain syndrome ( of upper and lower body as well as spine) associated with severe sleep, mental health, deconditioning and chronic opioid therapy, etc.  The examiner opined that she did not meet criteria for or have a diagnosis of fibromyalgia.  She would need 11+/18 fibromyalgia tender spots with diffuse pain not associated with other diagnosis.  She has chronic complex pain syndrome, not fibromyalgia.  

The examiner also noted that the Veteran is already service-connected for pain disorder associated with both psychological factors and a general medical condition with major depressive disorder severe recurrent without psychotic features associated with bilateral pes planus with plantar fasciitis, with a 70 percent rating.  Her currently service-connected diagnosis is the better diagnosis of her condition than fibromyalgia.  Based on currently available information, it was less likely than not (less than 50% probability) that the Veteran had a currently diagnosable fibromyalgia condition incurred in or caused by the claimed in-service, injury, event, illness or her reported fall in 2011.  The examiner again pointed out that she was already service connected for pain disorder associated with both psychological factors and a general medical condition with major depressive disorder severe recurrent without psychotic features associated with bilateral pes planus with plantar fasciitis, rated at 70 percent disabling.  This service-connected diagnosis was a better diagnosis her condition than fibromyalgia.  

The report of a February 2017 VA examination of hand and fingers diagnosed bilateral hand strain/strain bilateral hands diagnosed in 2017.  Her history pertaining to her hands included a claim of service connection for a disorder of the bilateral hands due to falls secondary to service-connected pes planus.  Historically, she has had tingling and pain in her hands and fingers for the past 6 years.  The EMG/NCS in 2011 was reviewed with the with conclusion  of right CTS but no EMG of left CTS with her symptoms were not believed to be caused by CTS due to the mild CTS being located on her better side.  She has had no diagnosis or treatment for carpal tunnel since that time.  She now had an ongoing numbness, tingling and pain feeling in both hands and wrists.  It was not localizable and was worse 3-4 times a day for several minutes.  

The examiner reviewed the prior records and examination reports addressing her hand and fibromyalgia/chronic pain type complaints and performed physical examination of her hands that included findings of no deformity or tenderness of hands or fingers; intact skin, nails, circulation and joints.  There was intact sensation, negative Tinel's and phalens signs; firm strong grip bilaterally, strong pincer grip bilaterally and good dexterity of hands and fingers.  Additionally, she could touch each thumb to all 4 fingers and touch all 4 fingers to palmar crease.  She was diagnosed with intermittent strain of hand and pain associated with her chronic complex pain syndrome.  No current tissue pathology or post traumatic hand diagnosis could be made.  No sensory or motor dysfunction of either median nerve or carpal tunnel was present.  She did have chronic complex pain syndrome (of upper and lower body as well as spine) associated with severe sleep, mental health, deconditioning problems and chronic opioid therapy.

The examiner noted prior findings of mild Carpal Tunnel Syndrome, right hand, in 2011.  This was felt to be clinically insignificant, as her symptomatic hand was negative.  She had no post traumatic findings or post traumatic tissue pathology of her hands, wrists or carpal tunnel identified.  She does have chronic complex pain syndrome ( of upper and lower body as well as spine) associated with severe sleep, mental health, deconditioning and chronic opioid therapy.  With this information, it would be speculation to attribute a verifiable carpal tunnel syndrome, or post traumatic hand diagnosis to her reported fall in 2011.  The examiner opined that based on currently available information, it was less likely than not that the Veteran has currently diagnosable carpal tunnel or other hand condition incurred in or caused by the claimed in-service, injury, event, illness or her reported fall in 2011.

Analysis--Service Connection for Bilateral Hands 

The Board finds that entitlement to service connection for the Veteran's claimed bilateral hand disability is not warranted under any theory of entitlement.  Although the February 2017 VA examination of hand and fingers diagnosed bilateral hand strain/strain bilateral hands, the physical examination itself was negative for any musculoskeletal hand disability.  Likewise, the November 2011 VA examination of the bilateral hands disclosed no evidence of any musculoskeletal issues on physical examination, nor did any of the treatment records show objective evidence of any musculoskeletal hand disability, including from injury.  

The Board acknowledges that neurological findings and complaints regarding both hands are of record, with a mild right CTS diagnosed on EMG/NCS in 2011, and subjective complaints of bilateral hand tingling and numbness have been documented in the records and examination reports above.  However, the Board is most heavily persuaded by the findings of the February 2017 examination report, which indicate that the intermittent strain of the hand and neurological manifestations of the bilateral hands are part and parcel of her already service-connected chronic complex pain syndrome and are already compensated under this diagnosis.  The examiner in providing this opinion offered adequate rationale, explaining that the findings of right CTS diagnosed in 2011 were clinically insignificant as her symptomatic hand was negative.  

The opinion regarding the clinical insignificance of the CTS is also supported by findings from neurologists from the records in December 2011 and March 2012, who found that her hand symptoms were not explained by the EMG findings of CTS.  There is no shown to be medical evidence of record which directly contradicts the findings from the February 2017 examiner who opined that the hand symptoms were manifestations of the already service-connected chronic complex pain syndrome.  Thus the Board that the evidence does not support a grant of service connection for the hand symptoms as these are already compensated by the service-connected pain syndrome which is rated as 70 percent disabling.  To do otherwise would violate the rule against pyramiding under 38 C.F.R. § 4.14 (avoiding evaluating/compensating the same disability under various diagnoses and/or diagnostic codes).  With this in mind, entitlement to service connection for hand symptoms is not warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Having determined that the evidence reflects the bilateral hand symptoms to be symptoms associated with the already service connected complex chronic pain syndrome, for which she is receiving compensation, the Board finds that further discussion of whether this was caused or aggravated by her service connected bilateral pes planus disorder with plantar fasciitis, to include the claimed fall, is unnecessary.   However, the Board does note that if a hand disability separable from the complex pain syndrome had been present throughout this appeal, the evidence would not support a grant on a secondary basis.  Indeed, the Board finds credibility issues regarding the history of the claimed fall which the Veteran had alleged was caused by her feet spasming with her toes curling under.  Of note, the February 2011 ER records following the claimed fall showed a history of this happening when her knee reportedly gave out, with no mention of foot problems causing the fall.  Other records suggested she had a general balance issue apart from any foot issues.  Thus, the Veteran is not shown to be a reliable historian regarding the cause of her claimed problems with falling.  Additionally, the November 2011 VA examiner addressing the etiology of the hand disorder on a secondary basis provided an opinion finding no relationship between the hand disorder and her pes planus with rationale stating that there is no research or objective scientific evidence that clearly shows one joint directly causes other joint diseases and there is no rational causal relationship between the feet and hands without documented evidence supporting such a relationship.

To the extent the Veteran is alleging she has any hand disorder that began in or is the result of service connected pes planus, her statements are not competent evidence addressing the medical questions concerning such relationship.  Although she is competent to report subjective symptoms, such as pain and tingling sensations, the medical question in this situation involves the knowledge of internal physical processes of the hands that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence provided by the Veteran and others is not competent to address the etiological criteria for the hand disorder and thus it is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  As such, it lacks weight.  In sum, the Board finds the opinions of the VA examiner to be significantly more probative and worthy of weight than the Veteran's and other witnesses lay assertions regarding etiology.  Finally, the record fails to support a finding of direct service connection here.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral hand disability claimed as secondary to the service connected foot disorder, including falls caused by this foot disorder, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis--Service Connection for Bilateral Knees

The Board finds that entitlement to service connection for the Veteran's claimed bilateral knee disability is not warranted under any theory of entitlement.  Although a knee disability of patellofemoral strain (diagnosed in the records in March 2011 and in June 2011) was diagnosed after a fall in February 2011 and was diagnosed was diagnosed at the November 2011 VA examination and while she was later diagnosed with bilateral intermittent knee strain in the February 2017 VA examination, the preponderance of the evidence shows that these diagnosed disorders are less likely than not caused or aggravated by the service connected bilateral pes planus.  

In making this determination, the most probative evidence is found to be the November 2011 VA examination and the July 2012 addendum that the claimed knee condition is less likely than not proximately due to or the result of the service connected pes planus.  The opinion was accompanied by adequate rationale that there was no research or objective scientific evidence that clearly shows one joint (foot or knee problems) directly causing other joint diseases and no rational direct objective research based causal relationship between feet and knee pains.  The examiner indicated that no opinion regarding aggravation could be made because a baseline level of severity of the claimed condition could not be determined.  Additionally, the Board is persuaded by the February 2017 VA examiner that based on it is less likely than not that her currently diagnosed knee condition was incurred in or caused by any claimed in-service, injury, event, illness or her reported falling in 2011.  

With respect to the claimed 2011 fall alleged to have caused her injuries, the Board again notes the credibility issues with the Veteran's claimed cause of the fall in February 2011, where the ER records from that time disclosed her to report her knee gave out resulting in the fall, as well as other records suggesting general balance issues apart from foot issues.  Thus, she is not shown to be a reliable historian regarding the cause of her claimed problems with falling as a result of her foot disorder.  

To the extent the Veteran is alleging she has any knee disorder that began in or is the result of service connected pes planus, her statements are not competent evidence addressing the medical questions concerning whether her knee disorder began in or is related to service or her service connected foot disorder.  Although she is competent to report subjective symptoms, such as pain, the medical question in this situation involves the knowledge of internal physical processes of the knees that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence provided by the Veteran and others is not competent to address the etiological criteria for the knee disorder and thus it is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  As such, it lacks weight.  In sum, the Board finds the opinions of the VA examiner to be significantly more probative and worthy of weight than the Veteran's and other witnesses lay assertions regarding etiology.  Finally, the record fails to support a finding of direct service connection here.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability claimed as secondary to the service connected foot disorder, including falls caused by this foot disorder, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis--Service Connection for Fibromyalgia

The Board finds that entitlement to service connection for the Veteran's claimed fibromyalgia is not warranted under any theory of entitlement.  Although the records have shown a diagnosis of fibromyalgia given by medical providers since December 2011, more recent records diagnosed a complex chronic pain syndrome.   The diagnosis was further clarified by the February 2017 VA examiner, who opined that the diagnosis of a chronic complex pain syndrome was the more appropriate diagnosis and provided detailed rationale as to why the diagnosis of fibromyalgia was not met, based on certain criteria.  The examiner also noted that the Veteran is already service-connected for pain disorder associated with both psychological factors and a general medical condition with major depressive disorder associated with bilateral pes planus with plantar fasciitis, and indicated that this already service connected disability was the more appropriate diagnosis.  This opinion is supported by the record and there is not shown to be a medical opinion that contradicts this opinion.  

Thus, the Board that the evidence does not support a grant of service connection for a fibromyalgia disorder as the symptoms are already diagnosed as service-connected pain syndrome, which is rated as 70 percent disabling.  To do otherwise would violate the rule against pyramiding under 38 C.F.R. § 4.14 (avoiding evaluating/compensating the same disability under various diagnoses and/or diagnostic codes).  With this in mind, entitlement to service connection for fibromyalgia is not warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a disability of the bilateral hands is denied.

Service connection for bilateral patellofemoral syndrome is denied.

Service connection for fibromyalgia is denied.


REMAND

Regarding the claim for an increased rating for a bilateral foot disorder of pes planus with plantar fasciitis, the Board finds that the February 2017 VA examination of the feet is inadequate for the purposes of rating this disability.  Of note, the examination stated "no response" in regards to multiple questions pertinent to the foot disability, including whether there was marked pronation of one or both feet; whether she had clawfoot, malunion or nonunion of tarsal or metatarsal bones; and whether the foot disorder chronically compromise weight bearing or required arch supports, custom orthotic inserts or shoe modifications.  It is noted that among the criteria for a 50 percent rating for pes planus, is whether there is marked pronation of one or both feet.  Additionally, the other unanswered questions could have a bearing as to whether separate ratings under other diagnostic criteria may be warranted.  Once VA undertakes to provide a VA examination when developing a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran should be provided a new VA examination to assess the present state of her bilateral pes planus.

Regarding the claim for TDIU, because any possible increased disability rating may have a direct effect on her claim, adjudication on that matter is deferred and remanded as intertwined.  Additionally, there are questions as to whether the Veteran is currently employed.  The most recent adjudication of TDIU in the September 2017 SSOC described the records as showing the Veteran as currently working.  However, the most recent records and examination reports from 2016 and 2017 describe the Veteran as taking care of her disabled son, with no paid employment noted.  Additionally, in a January 2014 record the Veteran claimed that she was unable to work due to movement such as standing, sitting and lifting causing pain.  See 312 pg. CAPRI at pg. 48.  Further the most recent VAF 21-4192 Request for Employment Information in Connection with Claim for Disability had been submitted in 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VAF 21-4192 Request for Employment Information in Connection with Claim for Disability to the Veteran and request she complete and return it.  

2.  Schedule the Veteran for a new VA examination of her bilateral pes planus.  A complete copy of the claims file, including a copy of this remand should be made available to the examiner selected to conduct the examination.  The examiner should conduct all necessary testing and provide a detailed description of the Veteran's service-connected pes planus, to include a description of any functional impairment.

3.  Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought should remain denied, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


